United States Court of Appeals
                     For the First Circuit


No. 19-1937

                      CRISTIAN AGUASVIVAS,

                      Petitioner, Appellee,

                                 v.

 MICHAEL POMPEO, U.S. Secretary of State; JEFFREY ROSEN, Acting
   U.S. Attorney General; JOHN GIBBONS, U.S. Marshal for the
   District of Massachusetts; WING CHAU, U.S. Marshal for the
District of Rhode Island; DANIEL MARTIN, Warden, Wyatt Detention
                            Facility,

                    Respondents, Appellants.


                           ERRATA SHEET
     The opinion of this Court issued on January 7, 2021, is
amended as follows:
     On page 5, footnote    2,   line   7   of   the   footnote,   change
"property" to "proper"




     
        Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Acting Attorney General Jeffrey Rosen has been substituted for
former Attorney General William P. Barr.